Citation Nr: 1807117	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding his service-connected hearing impairment.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At that time, it was stated that the Veteran was unemployable due to hearing loss, and in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considered the TIDU claim as part of the increased rating claim (which has since been resolved).  The TDIU claim remains on appeal, and in August 2017, the Board remanded the issue for additional evidentiary development.  

Review of the file reflects that there are two additional service connection claims on appeal which have been separately developed.  Review of the record reflects that the Veteran has requested a travel board hearing regarding those claims.  Thus, they will not be merged with the current claim.  Those claims will continue to be addressed separately.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager paperless claims file associated with the Veteran's claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

As noted above, the Board remanded the TDIU claim in August 2017 for additional development.  In part, this development included a request that the Veteran complete a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).  On August 8, 2017, this form was sent to the Veteran and he was asked to complete and return it.  The Veteran has not submitted the form.  

The RO denied the claim for a TDIU in November 2017.  

In a rating action dated in December 2017, the RO increased the noncompensable rating in effect for the Veteran's bilateral hearing loss to 30 percent, effective August 27, 2017.  A 30 percent rating in effect for anxiety disorder was continued.  Service connection claims for PTSD, coronary artery disease (CAD), and gastroesophageal (GERD) disorder were denied.  

In a January 2018 Informal Hearing Presentation (IHP), the Veteran's representative requested that the Veteran be "given another chance" to submit VA Form 21-8940 in support of his claim.  

The Board finds that appellate review of the claim for a TDIU would be premature at this time in that the RO has not considered the increased rating assigned for hearing loss in the December 2017 rating action.  Moreover, the Board agrees with the representative that the Veteran should be given an additional opportunity to submit VA Form 21-8940 in support of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that he complete and return it.  

2.  Associate with the Veteran's claims file any outstanding VA treatment records not already of record.  

3.  Thereafter, refer this matter to the Director of Compensation Service for consideration of an extraschedular TDIU.  Prior to submission of the claim to the Director, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU. 

4.  Then, adjudicate the Veteran's claim on appeal for TDIU.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case.  Afford an opportunity to respond.  Then, return the appeal to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

